Exhibit 10.114

 

CLEAN ENERGY FUELS CORP.

2016 PERFORMANCE INCENTIVE PLAN

 

1.     PURPOSE OF PLAN

 

The purpose of this Clean Energy Fuels Corp. 2016 Performance Incentive Plan
(this “Plan”) of Clean Energy Fuels Corp., a Delaware corporation (the
“Corporation”), is to promote the success of the Corporation and the interests
of the Corporation’s stockholders by providing an additional means through the
grant of awards to attract, motivate, retain and reward selected employees and
other eligible persons.

 

2.     ELIGIBILITY

 

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons.  An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws.  An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine.  As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.

 

3.     PLAN ADMINISTRATION

 

3.1  The Administrator.  This Plan shall be administered by and all awards under
this Plan shall be authorized by the Administrator.  The “Administrator” means
the Board or one or more committees appointed by the Board or another committee
(within its delegated authority) to administer all or certain aspects of this
Plan.  Any such committee shall be comprised solely of one or more directors or
such number of directors as may be required under applicable law.  A committee
may delegate some or all of its authority to another committee so constituted. 
The Board or a committee comprised solely of directors may also delegate, to the
extent permitted by Section 157(c) of the Delaware General Corporation Law and
any other applicable law, to one or more officers of the Corporation, its powers
under this Plan (a) to designate the officers and employees of the Corporation
and its Subsidiaries who will receive grants of awards under this Plan, and
(b) to determine the number of shares subject to, and the other terms and
conditions of, such awards.  The Board may delegate different levels of
authority to different committees with administrative and grant authority under
this Plan.  Unless otherwise provided in the Bylaws of the Corporation or the
applicable charter of any Administrator: (a) a majority of the members of the
acting Administrator shall constitute a quorum, and (b) the vote of a majority
of the members present assuming the presence of a quorum or the unanimous
written consent of the members of the Administrator shall constitute action by
the acting Administrator.

 

3.2  Powers of the Administrator.  Subject to the express provisions of this
Plan, the Administrator is authorized and empowered to do all things necessary
or desirable in connection with the

 

1

--------------------------------------------------------------------------------


 

authorization of awards and the administration of this Plan (in the case of a
committee or delegation to one or more officers, within any express limits on
the authority delegated to that committee or person(s)), including, without
limitation, the authority to:

 

(a)         determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Persons who will receive an award under this
Plan;

 

(b)         grant awards to Eligible Persons, determine the price (if any) at
which securities will be offered or awarded and the number of securities to be
offered or awarded to any of such persons (in the case of securities-based
awards), determine the other specific terms and conditions of awards consistent
with the express limits of this Plan, subject to the limits of this Section 3.2,
establish the installment(s) (if any) in which such awards shall become
exercisable or shall vest (which may include, without limitation, performance
and/or time-based schedules), or determine that no delayed exercisability or
vesting is required, establish any applicable performance-based exercisability
or vesting requirements, determine the extent (if any) to which any applicable
exercise and vesting requirements have been satisfied, and establish the events
(if any) of termination, expiration or reversion of such awards;

 

(c)          approve the forms of any award agreements (which need not be
identical either as to type of award or among participants);

 

(d)         construe and interpret this Plan and any agreements defining the
rights and obligations of the Corporation, its Subsidiaries, and participants
under this Plan, make any and all determinations necessary under this Plan and
any such agreements, further define the terms used in this Plan, and prescribe,
amend and rescind rules and regulations relating to the administration of this
Plan or the awards granted under this Plan;

 

(e)          cancel, modify, or waive the Corporation’s rights with respect to,
or modify, discontinue, suspend, or terminate any or all outstanding awards,
subject to any required consent under Section 8.6.5;

 

(f)           accelerate, waive or extend the vesting or exercisability, or
modify or extend the term of, any or all such outstanding awards (in the case of
options or stock appreciation rights, within the maximum ten-year term of such
awards) in such circumstances as the Administrator may deem appropriate
(including, without limitation, in connection with a termination of employment
or services or other events of a personal nature) subject to any required
consent under Section 8.6.5;

 

(g)          adjust the number of shares of Common Stock subject to any award,
adjust the price of any or all outstanding awards or otherwise waive or change
previously imposed terms and conditions, in such circumstances as the
Administrator may deem appropriate, in each case subject to Sections 4 and 8.6
(and subject to the no repricing provision below);

 

(h)         determine the date of grant of an award, which may be a designated
date after but not before the date of the Administrator’s action to grant the
award (unless otherwise designated by the Administrator, the date of grant of an
award shall be the date upon which the Administrator took the action granting an
award);

 

(i)             determine whether, and the extent to which, adjustments are
required pursuant to Section 7.1 hereof and take any of the actions contemplated
by Section 7.2 in connection with the occurrence of an event of the type
contemplated by Section 7.2;

 

(j)            acquire or settle (subject to Sections 7 and 8.6) rights under
awards in cash, stock of equivalent value, or other consideration (subject to
the no repricing provision below); and

 

2

--------------------------------------------------------------------------------


 

(k)         determine the fair market value of the Common Stock or awards under
this Plan from time to time and/or the manner in which such value will be
determined.

 

Notwithstanding the foregoing and except for an adjustment pursuant to
Section 7.1 or a repricing approved by stockholders, in no case may the
Administrator (1) amend an outstanding stock option or SAR to reduce the
exercise price or base price of the award, (2) cancel, exchange, or surrender an
outstanding stock option or SAR in exchange for cash or other awards for the
purpose of repricing the award, or (3) cancel, exchange, or surrender an
outstanding stock option or SAR in exchange for an option or SAR with an
exercise or base price that is less than the exercise or base price of the
original award.

 

Notwithstanding the foregoing, and except as provided in the next sentence, all
awards granted under this Plan shall be subject to a minimum vesting requirement
of one year, and no portion of any award may vest earlier than the first
anniversary of the grant date of the award (the “Minimum Vesting Requirement”). 
The Minimum Vesting Requirement shall not apply to 5% of the total number of
shares available under this Plan, and shall not limit or restrict the
Administrator’s discretion to accelerate the vesting of any award in
circumstances it determines to be appropriate.

 

3.3  Binding Determinations.  Any determination or other action taken by, or
inaction of, the Corporation, any Subsidiary, or the Administrator relating or
pursuant to this Plan (or any award made under this Plan) and within its
authority hereunder or under applicable law shall be within the absolute
discretion of that entity or body and shall be conclusive and binding upon all
persons.  Neither the Board nor any Board committee, nor any member thereof or
person acting at the direction thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with this Plan (or any award made under this Plan), and all such persons shall
be entitled to indemnification and reimbursement by the Corporation in respect
of any claim, loss, damage or expense (including, without limitation, attorneys’
fees) arising or resulting therefrom to the fullest extent permitted by law
and/or under any directors and officers liability insurance coverage that may be
in effect from time to time.  Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, nor the Corporation or
any of its Subsidiaries, shall be liable for any damages of a participant should
an option intended as an ISO (as defined below) fail to actually meet the
requirements of the Internal Revenue Code of 1986, as amended (the “Code”),
applicable to ISOs, should any other award(s) fail to qualify for any intended
tax treatment, should any award grant or other action with respect thereto not
satisfy Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as
amended, or otherwise for any tax or other liability imposed on a participant
with respect to an award.

 

3.4  Reliance on Experts.  In making any determination or in taking or not
taking any action under this Plan, the Administrator may obtain and may rely
upon the advice of experts, including employees and professional advisors to the
Corporation.  No director, officer or agent of the Corporation or any of its
Subsidiaries shall be liable for any such action or determination taken or made
or omitted in good faith.

 

3.5  Delegation.  The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.

 

4.     SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

 

4.1  Shares Available.  Subject to the provisions of Section 7.1, the capital
stock that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares.  For purposes of this Plan, “Common Stock” shall mean the
common stock of the Corporation and such other securities or property as may

 

3

--------------------------------------------------------------------------------


 

become the subject of awards under this Plan, or may become subject to such
awards, pursuant to an adjustment made under Section 7.1.

 

4.2  Share Limits.  The maximum number of shares of Common Stock that may be
delivered pursuant to awards granted to Eligible Persons under this Plan (the
“Share Limit”) is equal to the sum of the following:

 

(1)         6,050,000 shares of Common Stock, plus

 

(2)         the number of any shares subject to stock options granted under the
Corporation’s Amended and Restated 2002 Stock Option Plan (the “2002 Plan”) or
the Amended and Restated 2006 Equity Incentive Plan (the “2006 Plan”) and
outstanding on the date of the stockholder approval of this Plan (the
“Stockholder Approval Date”) which expire, or for any reason are cancelled or
terminated, after the Stockholder Approval Date without being exercised, plus;

 

(3)         the number of any shares subject to restricted stock and restricted
stock unit awards granted under the 2002 Plan or the 2006 Plan that are
outstanding and unvested on the Stockholder Approval Date that are forfeited,
terminated, cancelled or otherwise reacquired by the Corporation without having
become vested.

 

provided that in no event shall the Share Limit exceed 20,594,159 shares (which
is the sum of the 6,050,000 shares set forth above, plus the aggregate number of
shares subject to awards previously granted and outstanding under the 2002 Plan
and the 2006 Plan as of the Effective Date).

 

Shares issued in respect of any “Full-Value Award” granted under this Plan shall
be counted against the foregoing Share Limit as 1.5 shares for every one share
issued in connection with such award.  (For example, if a stock bonus of 100
shares of Common Stock is granted under this Plan, 150 shares shall be counted
against the Share Limit in connection with that award.)  For this purpose, a
“Full-Value Award” means any award under this Plan that is not a stock option
grant or a stock appreciation right grant.

 

The following limits also apply with respect to awards granted under this Plan:

 

(a)         The maximum number of shares of Common Stock that may be delivered
pursuant to options qualified as incentive stock options granted under this Plan
is 6,050,000 shares.

 

(b)         The maximum number of shares of Common Stock subject to those
options and stock appreciation rights that are granted under this Plan during
any one calendar year to any one individual is 2,000,000 shares.

 

(c)          The maximum number of shares of Common Stock subject to all awards
that are granted under this Plan during any one calendar year to any one
individual is 2,000,000 shares.

 

(d)         Awards that are granted under this Plan during any one calendar year
to any person who, on the grant date of the award, is a non-employee director
are subject to the limits of this Section 4.2(d).  The maximum number of shares
of Common Stock subject to those awards that are granted under this Plan during
any one calendar year to an individual who, on the grant date of the award, is a
non-employee director is the number of shares that produce a grant date fair
value for the award that, when combined with the grant date fair value of any
other awards granted under this Plan during that same calendar year to that
individual in his or her capacity as a non-employee director, is $400,000;
provided that this limit is $600,000 as to (1) a non-employee director who is
serving as the Independent Chair of the Board or the Lead Independent Director
at the time the applicable grant is made or (2) any new non-employee director
for the calendar year in which the non-employee director is first elected or
appointed to the Board.  For purposes of this Section 4.2(d), a “non-employee
director” is an individual who, on the grant date of the award, is a member of
the Board who

 

4

--------------------------------------------------------------------------------


 

is not then an officer or employee of the Corporation or one of its
Subsidiaries.  For purposes of this Section 4.2(d), “grant date fair value”
means the value of the award as of the date of grant of the award and as
determined using the equity award valuation principles applied in the
Corporation’s financial reporting.  The limits of this Section 4.2(d) do not
apply to, and shall be determined without taking into account, any award granted
to an individual who, on the grant date of the award, is an officer or employee
of the Corporation or one of its subsidiaries.  The limits of this
Section 4.2(d) apply on an individual basis and not on an aggregate basis to all
non-employee directors as a group.

 

(e)          Additional limits with respect to Qualified Performance-Based
Awards are set forth in Section 5.2.3.

 

Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.

 

4.3  Awards Settled in Cash, Reissue of Awards and Shares.  Except as provided
in the next sentence, shares that are subject to or underlie awards granted
under this Plan which expire or for any reason are cancelled or terminated, are
forfeited, fail to vest, or for any other reason are not paid or delivered under
this Plan shall not be counted against the Share Limit and shall be available
for subsequent awards under this Plan.  Shares that are exchanged by a
participant or withheld by the Corporation as full or partial payment in
connection with any award under this Plan, as well as any shares exchanged by a
participant or withheld by the Corporation or one of its Subsidiaries to satisfy
the tax withholding obligations related to any award, shall be counted against
the Share Limit and shall not be available for subsequent awards under this
Plan.  Any shares of Common Stock repurchased with the proceeds of any option
exercise price shall not be available for awards under this Plan.  To the extent
that shares of Common Stock are delivered pursuant to the exercise of a stock
appreciation right granted under this Plan, the number of underlying shares as
to which the exercise related shall be counted against the Share Limit.  (For
purposes of clarity, if a stock appreciation right relates to 100,000 shares and
is exercised at a time when the payment due to the participant is 15,000 shares,
100,000 shares shall be counted against the Share Limit with respect to such
exercise.  In addition, shares that are exchanged by a participant or withheld
by the Corporation after the Stockholder Approval Date as full or partial
payment in connection with any award granted under the 2002 Plan or 2006 Plan,
as well as any shares exchanged by a participant or withheld by the Corporation
or one of its Subsidiaries after the Stockholder Approval Date to satisfy the
tax withholding obligations related to any award granted under the 2002 Plan or
2006 Plan, shall not be available for new awards under this Plan.  To the extent
that an award granted under this Plan is settled in cash or a form other than
shares of Common Stock, the shares that would have been delivered had there been
no such cash or other settlement shall not be counted against the Share Limit
and shall be available for subsequent awards under this Plan.  In the event that
shares of Common Stock are delivered in respect of a dividend equivalent right
granted under this Plan, the number of shares delivered with respect to the
award shall be counted against the Share Limit.  (For purposes of clarity, if
1,000 dividend equivalent rights are granted and outstanding when the
Corporation pays a dividend, and 50 shares are delivered in payment of those
rights with respect to that dividend, 75 shares (after giving effect to the
Full-Value Award premium counting rules) shall be counted against the Share
Limit).  Except as otherwise provided by the Administrator, shares delivered in
respect of dividend equivalent rights shall not count against any individual
award limit under this Plan other than the aggregate Share Limit.  Refer to
Section 8.10 for application of the foregoing share limits with respect to
assumed awards.  The foregoing adjustments to the share limits of this Plan are
subject to any applicable limitations under Section 162(m) of the Code with
respect to awards intended as performance-based compensation thereunder.

 

4.4  No Fractional Shares; Minimum Issue.  Unless otherwise expressly provided
by the Administrator, no fractional shares shall be delivered under this Plan. 
The Administrator may pay cash in lieu of any fractional shares in settlements
of awards under this Plan.  The Administrator may from

 

5

--------------------------------------------------------------------------------


 

time to time impose a limit (of not greater than 100 shares) on the minimum
number of shares that may be purchased or exercised as to awards (or any
particular award) granted under this Plan unless (as to any particular award)
the total number purchased or exercised is the total number at the time
available for purchase or exercise under the award.

 

5.     AWARDS

 

5.1  Type and Form of Awards.  The Administrator shall determine the type or
types of award(s) to be made to each selected Eligible Person.  Awards may be
granted singly, in combination or in tandem.  Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Corporation or one of its Subsidiaries.  The types of awards that may be
granted under this Plan are (subject, in each case, to the no repricing
provisions of Section 3.2):

 

5.1.1       Stock Options.  A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator.  An option may be intended as an incentive
stock option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO).  The award
agreement for an option will indicate if the option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option.  The maximum term
of each option (ISO or nonqualified) shall be ten (10) years.  The per share
exercise price for each option shall be not less than 100% of the fair market
value of a share of Common Stock on the date of grant of the option.  When an
option is exercised, the exercise price for the shares to be purchased shall be
paid in full in cash or such other method permitted by the Administrator
consistent with Section 5.5.

 

5.1.2       Additional Rules Applicable to ISOs.  To the extent that the
aggregate fair market value (determined at the time of grant of the applicable
option) of stock with respect to which ISOs first become exercisable by a
participant in any calendar year exceeds $100,000, taking into account both
Common Stock subject to ISOs under this Plan and stock subject to ISOs under all
other plans of the Corporation or one of its Subsidiaries (or any parent or
predecessor corporation to the extent required by and within the meaning of
Section 422 of the Code and the regulations promulgated thereunder), such
options shall be treated as nonqualified stock options.  In reducing the number
of options treated as ISOs to meet the $100,000 limit, the most recently granted
options shall be reduced first.  To the extent a reduction of simultaneously
granted options is necessary to meet the $100,000 limit, the Administrator may,
in the manner and to the extent permitted by law, designate which shares of
Common Stock are to be treated as shares acquired pursuant to the exercise of an
ISO.  ISOs may only be granted to employees of the Corporation or one of its
subsidiaries (for this purpose, the term “subsidiary” is used as defined in
Section 424(f) of the Code, which generally requires an unbroken chain of
ownership of at least 50% of the total combined voting power of all classes of
stock of each subsidiary in the chain beginning with the Corporation and ending
with the subsidiary in question).  No ISO may be granted to any person who, at
the time the option is granted, owns (or is deemed to own under
Section 424(d) of the Code) shares of outstanding Common Stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Corporation, unless the exercise price of such option is at least 110% of the
fair market value of the stock subject to the option and such option by its
terms is not exercisable after the expiration of five years from the date such
option is granted.  If an otherwise-intended ISO fails to meet the applicable
requirements of Section 422 of the Code, the option shall be a nonqualified
stock option.

 

6

--------------------------------------------------------------------------------


 

5.1.3       Stock Appreciation Rights.  A stock appreciation right or “SAR” is a
right to receive a payment, in cash and/or Common Stock, equal to the excess of
the fair market value of a specified number of shares of Common Stock on the
date the SAR is exercised over the “base price” of the award, which base price
shall be set forth in the applicable award agreement and shall be not less than
100% of the fair market value of a share of Common Stock on the date of grant of
the SAR.  The maximum term of a SAR shall be ten (10) years.

 

5.1.4       Other Awards; Dividend Equivalent Rights.  The other types of awards
that may be granted under this Plan include: (a) stock bonuses, restricted
stock, performance stock, stock units, phantom stock or similar rights to
purchase or acquire shares, whether at a fixed or variable price (or no price)
or fixed or variable ratio related to the Common Stock, and any of which may
vest upon the passage of time, the occurrence of one or more events, the
satisfaction of performance criteria or other conditions, or any combination
thereof; or (b) cash awards.  Dividend equivalent rights may be granted as a
separate award or in connection with another award under this Plan; provided,
however, that dividend equivalent rights may not be granted as to a stock option
or SAR granted under this Plan.  In addition, any dividends and/or dividend
equivalents as to the unvested portion of a restricted stock award that is
subject to performance-based vesting requirements or the unvested portion of a
stock unit award that is subject to performance-based vesting requirements will
be subject to termination and forfeiture to the same extent as the corresponding
portion of the award to which they relate in the event the applicable
performance-based vesting requirements are not satisfied.

 

5.2  Section 162(m) Performance-Based Awards.  Without limiting the generality
of the foregoing, any of the types of awards listed in Section 5.1.4 above may
be, and options and SARs granted to officers and employees also may be, granted
as awards intended to satisfy the requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code.  An Award (other
than an option or SAR) intended by the Administrator to satisfy the requirements
for “performance-based compensation” within the meaning of Section 162(m) of the
Code is referred to as a “Qualified Performance-Based Award.”  An option or SAR
intended to satisfy the requirements for “performance-based compensation” within
the meaning of Section 162(m) of the Code is referred to as a “Qualifying Option
or SAR.”  The grant, vesting, exercisability or payment of Qualified
Performance-Based Awards may depend (or, in the case of Qualifying Option or
SAR, may also depend) on the degree of achievement of one or more performance
goals relative to a pre-established targeted level or levels using one or more
of the Business Criteria set forth below (on an absolute or relative (including,
without limitation, relative to the performance of one or more other companies
or upon comparisons of any of the indicators of performance relative to one or
more other companies) basis) for the Corporation on a consolidated basis or for
one or more of the Corporation’s subsidiaries, segments, divisions or business
units, or any combination of the foregoing.  Any Qualified Performance-Based
Award shall be subject to all of the following provisions of this Section 5.2,
and a Qualifying Option or SAR shall be subject to the following provisions of
this Section 5.2 only to the extent expressly set forth below.  Nothing in this
Plan, however, requires the Administrator to qualify any award or compensation
as “performance-based compensation” under Section 162(m) of the Code.

 

5.2.1       Class; Administrator.  The eligible class of persons for Qualified
Performance-Based Awards under this Section 5.2, as well as for a Qualifying
Option or SAR, shall be officers and employees of the Corporation or one of its
Subsidiaries.  To qualify awards as performance-based under Section 162(m), the
Administrator approving Qualified Performance-Based Awards or a Qualifying
Option or SAR, or making any certification required pursuant to Section 5.2.4,
must constitute a committee consisting solely of two or more outside directors
(as this requirement is applied under Section 162(m) of the Code).

 

5.2.2       Performance Goals.  The specific performance goals for Qualified
Performance-Based Awards shall be, on an absolute or relative basis, established
based on one or more of the

 

7

--------------------------------------------------------------------------------


 

following business criteria (“Business Criteria”) as selected by the
Administrator in its sole discretion: earnings per share, cash flow (which means
cash and cash equivalents derived from either net cash flow from operations or
net cash flow from operations, financing and investing activities), stock price,
total stockholder return, gross revenue, revenue growth, operating income
(before or after taxes), net earnings (before or after interest, taxes,
depreciation and/or amortization), return on equity or on assets or on net
investment, cost containment or reduction, or any combination thereof.  To
qualify awards as performance-based under Section 162(m), the applicable
Business Criterion (or Business Criteria, as the case may be) and specific
performance formula, goal or goals (“targets”) must be established and approved
by the Administrator during the first 90 days of the performance period (and, in
the case of performance periods of less than one year, in no event after 25% or
more of the performance period has elapsed) and while performance relating to
such target(s) remains substantially uncertain within the meaning of
Section 162(m) of the Code.  The terms of the Qualified Performance-Based Awards
may specify the manner, if any, in which performance targets shall be adjusted
to mitigate the unbudgeted impact of material, unusual or nonrecurring gains and
losses, accounting changes or other items specified by the Administrator at the
time of establishing the targets.  The applicable performance measurement period
may not be less than three months nor more than 10 years.

 

5.2.3       Form of Payment; Maximum Qualified Performance-Based Award.  Grants
or awards under this Section 5.2 may be paid in cash or shares of Common Stock
or any combination thereof.  Qualifying Option or SAR awards granted to any one
participant in any one calendar year shall be subject to the limit set forth in
Section 4.2(b).  The maximum number of shares of Common Stock which may be
subject to Qualified Performance-Based Awards (including Qualified
Performance-Based Awards payable in shares of Common Stock and Qualified
Performance-Based Awards payable in cash where the amount of cash payable upon
or following vesting of the award is determined with reference to the fair
market value of a share of Common Stock at such time) that are granted to any
one participant in any one calendar year shall not exceed 2,000,000 shares
(counting such shares on a one-for-one basis for this purpose), either
individually or in the aggregate, subject to adjustment as provided in
Section 7.1.  The aggregate amount of compensation to be paid to any one
participant in respect of all Qualified Performance-Based Awards payable only in
cash (excluding cash awards covered by the preceding sentence where the cash
payment is determined with reference to the fair market value of a share of
Common Stock upon or following the vesting of the award) and granted to that
participant in any one calendar year shall not exceed $3,000,000.  Awards that
are cancelled during the year shall be counted against these limits to the
extent required by Section 162(m) of the Code.

 

5.2.4       Certification of Payment.  Before any Qualified Performance-Based
Award is paid and to the extent applicable to qualify the award as
performance-based compensation within the meaning of Section 162(m) of the Code,
the Administrator must certify in writing that the performance target(s) and any
other material terms of the Qualified Performance-Based Award were in fact
timely satisfied.

 

5.2.5       Reservation of Discretion.  The Administrator will have the
discretion to determine the restrictions or other limitations of the individual
awards granted under this Section 5.2 including the authority to reduce awards,
payouts or vesting or to pay no awards, in its sole discretion, if the
Administrator preserves such authority at the time of grant by language to this
effect in its authorizing resolutions or otherwise.

 

5.2.6       Expiration of Grant Authority.  As required pursuant to
Section 162(m) of the Code and the regulations promulgated thereunder, the
Administrator’s authority to grant new awards that are intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code
(other than a Qualifying Option or SAR) shall terminate upon the first meeting
of the Corporation’s stockholders that occurs in the fifth year following the
year in

 

8

--------------------------------------------------------------------------------


 

which the Corporation’s stockholders first approve this Plan, subject to any
subsequent extension that may be approved by stockholders.

 

5.3  Award Agreements.  Each award shall be evidenced by a written or electronic
award agreement or notice in a form approved by the Administrator (an “award
agreement”), and, in each case and if required by the Administrator, executed or
otherwise electronically accepted by the recipient of the award in such form and
manner as the Administrator may require.

 

5.4  Deferrals and Settlements.  Payment of awards may be in the form of cash,
Common Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions (if any) as it may impose.  The
Administrator may also require or permit participants to elect to defer the
issuance of shares or the settlement of awards in cash under such rules and
procedures as it may establish under this Plan.  The Administrator may also
provide that deferred settlements include the payment or crediting of interest
or other earnings on the deferral amounts, or the payment or crediting of
dividend equivalents where the deferred amounts are denominated in shares.

 

5.5  Consideration for Common Stock or Awards.  The purchase price (if any) for
any award granted under this Plan or the Common Stock to be delivered pursuant
to an award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

 

·        services rendered by the recipient of such award;

 

·        cash, check payable to the order of the Corporation, or electronic
funds transfer;

 

·        notice and third party payment in such manner as may be authorized by
the Administrator;

 

·        the delivery of previously owned shares of Common Stock;

 

·        by a reduction in the number of shares otherwise deliverable pursuant
to the award; or

 

·        subject to such procedures as the Administrator may adopt, pursuant to
a “cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

 

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law.  The Corporation will not
be obligated to deliver any shares unless and until it receives full payment of
the exercise or purchase price therefor and any related withholding obligations
under Section 8.5 and any other conditions to exercise or purchase have been
satisfied.  Unless otherwise expressly provided in the applicable award
agreement, the Administrator may at any time eliminate or limit a participant’s
ability to pay any purchase or exercise price of any award or shares by any
method other than cash payment to the Corporation.

 

5.6  Definition of Fair Market Value.  For purposes of this Plan, “fair market
value” shall mean, unless otherwise determined or provided by the Administrator
in the circumstances, the closing price (in regular trading) for a share of
Common Stock on the NASDAQ Stock Market (the “Market”) for the date in question
or, if no sales of Common Stock were reported on the Market on that date, the
closing price (in regular trading) for a share of Common Stock on the Market for
the next preceding day on which sales of Common Stock were reported on the
Market.  The Administrator may, however, provide with respect to one or more
awards that the fair market value shall equal the closing price (in regular
trading) for a share of Common Stock on the Market on the last trading day
preceding the date in question or the average of the high and low trading prices
of a share of Common Stock on the Market for the date in question or the most
recent trading day.  If the Common Stock is no longer listed or is no longer
actively traded on the Market as of the applicable date, the fair market value
of the Common Stock shall be the value as reasonably determined by the
Administrator for purposes of

 

9

--------------------------------------------------------------------------------


 

the award in the circumstances.  The Administrator also may adopt a different
methodology for determining fair market value with respect to one or more awards
if a different methodology is necessary or advisable to secure any intended
favorable tax, legal or other treatment for the particular award(s) (for
example, and without limitation, the Administrator may provide that fair market
value for purposes of one or more awards will be based on an average of closing
prices (or the average of high and low daily trading prices) for a specified
period preceding the relevant date).

 

5.7  Transfer Restrictions.

 

5.7.1       Limitations on Exercise and Transfer.  Unless otherwise expressly
provided in (or pursuant to) this Section 5.7 or required by applicable law:
(a) all awards are non-transferable and shall not be subject in any manner to
sale, transfer, anticipation, alienation, assignment, pledge, encumbrance or
charge; (b) awards shall be exercised only by the participant; and (c) amounts
payable or shares issuable pursuant to any award shall be delivered only to (or
for the account of) the participant.

 

5.7.2       Exceptions.  The Administrator may permit awards to be exercised by
and paid to, or otherwise transferred to, other persons or entities pursuant to
such conditions and procedures, including limitations on subsequent transfers,
as the Administrator may, in its sole discretion, establish in writing.  Any
permitted transfer shall be subject to compliance with applicable federal and
state securities laws and shall not be for value (other than nominal
consideration, settlement of marital property rights, or for interests in an
entity in which more than 50% of the voting interests are held by the Eligible
Person or by the Eligible Person’s family members).

 

5.7.3       Further Exceptions to Limits on Transfer.  The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:

 

(a)         transfers to the Corporation (for example, in connection with the
expiration or termination of the award),

 

(b)         the designation of a beneficiary to receive benefits in the event of
the participant’s death or, if the participant has died, transfers to or
exercise by the participant’s beneficiary, or, in the absence of a validly
designated beneficiary, transfers by will or the laws of descent and
distribution,

 

(c)          subject to any applicable limitations on ISOs, transfers to a
family member (or former family member) pursuant to a domestic relations order
if received by the Administrator,

 

(d)         if the participant has suffered a disability, permitted transfers or
exercises on behalf of the participant by his or her legal representative, or

 

(e)          the authorization by the Administrator of “cashless exercise”
procedures with third parties who provide financing for the purpose of (or who
otherwise facilitate) the exercise of awards consistent with applicable laws and
any limitations imposed by the Administrator.

 

5.8  International Awards.  One or more awards may be granted to Eligible
Persons who provide services to the Corporation or one of its Subsidiaries
outside of the United States.  Any awards granted to such persons may be granted
pursuant to the terms and conditions of any applicable sub-plans, if any,
appended to this Plan and approved by the Administrator from time to time.  The
awards so granted need not comply with other specific terms of this Plan,
provided that stockholder approval of any deviation from the specific terms of
this Plan is not required by applicable law or any applicable listing agency.

 

10

--------------------------------------------------------------------------------


 

6.     EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS

 

6.1  General.  The Administrator shall establish the effect (if any) of a
termination of employment or service on the rights and benefits under each award
under this Plan and in so doing may make distinctions based upon, inter alia,
the cause of termination and type of award.  If the participant is not an
employee of the Corporation or one of its Subsidiaries, is not a member of the
Board, and provides other services to the Corporation or one of its
Subsidiaries, the Administrator shall be the sole judge for purposes of this
Plan (unless a contract or the award otherwise provides) of whether the
participant continues to render services to the Corporation or one of its
Subsidiaries and the date, if any, upon which such services shall be deemed to
have terminated.

 

6.2  Events Not Deemed Terminations of Service.  Unless the express policy of
the Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, or except as otherwise required by applicable law, the employment
relationship shall not be considered terminated in the case of (a) sick leave,
(b) military leave, or (c) any other leave of absence authorized by the
Corporation or one of its Subsidiaries, or the Administrator; provided that,
unless reemployment upon the expiration of such leave is guaranteed by contract
or law or the Administrator otherwise provides, such leave is for a period of
not more than three months.  In the case of any employee of the Corporation or
one of its Subsidiaries on an approved leave of absence, continued vesting of
the award while on leave from the employ of the Corporation or one of its
Subsidiaries may be suspended until the employee returns to service, unless the
Administrator otherwise provides or applicable law otherwise requires.  In no
event shall an award be exercised after the expiration of any applicable maximum
term of the award.

 

6.3  Effect of Change of Subsidiary Status.  For purposes of this Plan and any
award, if an entity ceases to be a Subsidiary of the Corporation a termination
of employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of the Corporation or another Subsidiary that
continues as such after giving effect to the transaction or other event giving
rise to the change in status unless the Subsidiary that is sold, spun-off or
otherwise divested (or its successor or a direct or indirect parent of such
Subsidiary or successor) assumes the Eligible Person’s award(s) in connection
with such transaction.

 

7.     ADJUSTMENTS; ACCELERATION

 

7.1  Adjustments.  Subject to Section 7.2, upon (or, as may be necessary to
effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation,
conversion or other reorganization; any spin-off, split-up, or similar
extraordinary dividend distribution in respect of the Common Stock; or any
exchange of Common Stock or other securities of the Corporation, or any similar,
unusual or extraordinary corporate transaction in respect of the Common Stock;
then the Administrator shall equitably and proportionately adjust (1) the number
and type of shares of Common Stock (or other securities) that thereafter may be
made the subject of awards (including the specific share limits, maximums and
numbers of shares set forth elsewhere in this Plan), (2) the number, amount and
type of shares of Common Stock (or other securities or property) subject to any
outstanding awards, (3) the grant, purchase, or exercise price (which term
includes the base price of any SAR or similar right) of any outstanding awards,
and/or (4) the securities, cash or other property deliverable upon exercise or
payment of any outstanding awards, in each case to the extent necessary to
preserve (but not increase) the level of incentives intended by this Plan and
the then-outstanding awards.

 

Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as

 

11

--------------------------------------------------------------------------------


 

an entirety, the Administrator shall equitably and proportionately adjust the
performance standards applicable to any then-outstanding performance-based
awards to the extent necessary to preserve (but not increase) the level of
incentives intended by this Plan and the then-outstanding performance-based
awards.

 

It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances,
Section 424 of the Code as to ISOs, Section 409A of the Code as to awards
intended to comply therewith and not be subject to taxation thereunder, and
Section 162(m) of the Code as to any Qualifying Option or SAR and as to
Qualified Performance-Based Awards) and accounting (so as to not trigger any
unintended charge to earnings with respect to such adjustment) requirements.

 

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.

 

7.2  Corporate Transactions—Assumption and Termination of Awards.  Upon any
event in which the Corporation does not survive, or does not survive as a public
company in respect of its Common Stock (including, without limitation, a
dissolution, merger, combination, consolidation, conversion, exchange of
securities, or other reorganization, or a sale of all or substantially all of
the business, stock or assets of the Corporation, in any case in connection with
which the Corporation does not survive or does not survive as a public company
in respect of its Common Stock), then the Administrator may make provision for a
cash payment in settlement of, or for the termination, assumption, substitution
or exchange of any or all outstanding awards or the cash, securities or property
deliverable to the holder of any or all outstanding awards, based upon, to the
extent relevant under the circumstances, the distribution or consideration
payable to holders of the Common Stock upon or in respect of such event.  Upon
the occurrence of any event described in the preceding sentence in connection
with which the Administrator has made provision for the award to be terminated
(and the Administrator has not made a provision for the substitution,
assumption, exchange or other continuation or settlement of the award):
(1) unless otherwise provided in the applicable award agreement, each
then-outstanding option and SAR shall become fully vested, all shares of
restricted stock then outstanding shall fully vest free of restrictions, and
each other award granted under this Plan that is then outstanding shall become
payable to the holder of such award; and (2) each award shall terminate upon the
related event; provided that the holder of an option or SAR shall be given
reasonable advance notice of the impending termination and a reasonable
opportunity to exercise his or her outstanding vested options and SARs (after
giving effect to any accelerated vesting required in the circumstances) in
accordance with their terms before the termination of such awards (except that
in no case shall more than ten days’ notice of the impending termination be
required and any acceleration of vesting and any exercise of any portion of an
award that is so accelerated may be made contingent upon the actual occurrence
of the event).

 

Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
applicable award agreement, the Administrator may, in its discretion, provide
for the accelerated vesting of any award or awards as and to the extent
determined by the Administrator in the circumstances.

 

12

--------------------------------------------------------------------------------


 

For purposes of this Section 7.2, an award shall be deemed to have been
“assumed” if (without limiting other circumstances in which an award is assumed)
the award continues after the applicable event, and/or is assumed and continued
by the surviving entity following such event (including, without limitation, an
entity that, as a result of such event, owns the Corporation or all or
substantially all of the Corporation’s assets directly or through one or more
subsidiaries (a “Parent”)), and confers the right to purchase or receive, as
applicable and subject to vesting and the other terms and conditions of the
award, for each share of Common Stock subject to the award immediately prior to
the event, the consideration (whether cash, shares, or other securities or
property) received in the event by the stockholders of the Corporation for each
share of Common Stock sold or exchanged in such event (or the consideration
received by a majority of the stockholders participating in such event if the
stockholders were offered a choice of consideration); provided, however, that if
the consideration offered for a share of Common Stock in the event is not solely
the ordinary common stock of a successor corporation or a Parent, the
Administrator may provide for the consideration to be received upon exercise or
payment of the award, for each share subject to the award, to be solely ordinary
common stock of the successor corporation or a Parent equal in fair market value
to the per share consideration received by the stockholders participating in the
event.

 

The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award.

 

In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares.  Without limiting the
generality of the foregoing, the Administrator may deem an acceleration and/or
termination to occur immediately prior to the applicable event and, in such
circumstances, will reinstate the original terms of the award if an event giving
rise to an acceleration and/or termination does not occur.

 

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.

 

7.3  Other Acceleration Rules.  The Administrator may override the provisions of
Section 7.2 by express provision in the award agreement and may accord any
Eligible Person a right to refuse any acceleration, whether pursuant to the
award agreement or otherwise, in such circumstances as the Administrator may
approve.  The portion of any ISO accelerated in connection with an event
referred to in Section 7.2 (or such other circumstances as may trigger
accelerated vesting of the award) shall remain exercisable as an ISO only to the
extent the applicable $100,000 limitation on ISOs is not exceeded.  To the
extent exceeded, the accelerated portion of the option shall be exercisable as a
nonqualified stock option under the Code.

 

8.     OTHER PROVISIONS

 

8.1  Compliance with Laws.  This Plan, the granting and vesting of awards under
this Plan, the offer, issuance and delivery of shares of Common Stock, and/or
the payment of money under this Plan or under awards are subject to compliance
with all applicable federal, state, local and foreign laws, rules and
regulations (including but not limited to state and federal securities law and
federal margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith.  The person acquiring any
securities under this Plan will, if requested by the Corporation or one of its
Subsidiaries, provide such assurances and representations to the Corporation or
one of its Subsidiaries as the

 

13

--------------------------------------------------------------------------------


 

Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.

 

8.2  No Rights to Award.  No person shall have any claim or rights to be granted
an award (or additional awards, as the case may be) under this Plan, subject to
any express contractual rights (set forth in a document other than this Plan) to
the contrary.

 

8.3  No Employment/Service Contract.  Nothing contained in this Plan (or in any
other documents under this Plan or in any award) shall confer upon any Eligible
Person or other participant any right to continue in the employ or other service
of the Corporation or one of its Subsidiaries, constitute any contract or
agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the
Corporation or one of its Subsidiaries to change a person’s compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause.  Nothing in this Section 8.3, however, is intended to adversely
affect any express independent right of such person under a separate employment
or service contract other than an award agreement.

 

8.4  Plan Not Funded.  Awards payable under this Plan shall be payable in shares
or from the general assets of the Corporation, and no special or separate
reserve, fund or deposit shall be made to assure payment of such awards.  No
participant, beneficiary or other person shall have any right, title or interest
in any fund or in any specific asset (including shares of Common Stock, except
as expressly otherwise provided) of the Corporation or one of its Subsidiaries
by reason of any award hereunder.  Neither the provisions of this Plan (or of
any related documents), nor the creation or adoption of this Plan, nor any
action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Corporation or one of its Subsidiaries and any participant, beneficiary or other
person.  To the extent that a participant, beneficiary or other person acquires
a right to receive payment pursuant to any award hereunder, such right shall be
no greater than the right of any unsecured general creditor of the Corporation.

 

8.5  Tax Withholding.  Upon any exercise, vesting, or payment of any award, or
upon the disposition of shares of Common Stock acquired pursuant to the exercise
of an ISO prior to satisfaction of the holding period requirements of
Section 422 of the Code, or upon any other tax withholding event with respect to
any award, arrangements satisfactory to the Corporation shall be made to provide
for any taxes the Corporation or any of its Subsidiaries may be required to
withhold with respect to such award event or payment. Such arrangements may
include (but are not limited to) any one of (or a combination of) the following:

 

(a)   The Corporation or one of its Subsidiaries shall have the right to require
the participant (or the participant’s personal representative or beneficiary, as
the case may be) to pay or provide for payment of at least the minimum amount of
any taxes which the Corporation or one of its Subsidiaries may be required to
withhold with respect to such award event or payment.

 

(b)   The Corporation or one of its Subsidiaries shall have the right to deduct
from any amount otherwise payable in cash (whether related to the award or
otherwise) to the participant (or the participant’s personal representative or
beneficiary, as the case may be) the minimum amount of any taxes which the
Corporation or one of its Subsidiaries may be required to withhold with respect
to such award event or payment.

 

(c)   In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their

 

14

--------------------------------------------------------------------------------


 

fair market value or at the sales price in accordance with authorized procedures
for cashless exercises, necessary to satisfy the minimum applicable withholding
obligation on exercise, vesting or payment.  In no event shall the shares
withheld exceed the minimum whole number of shares required for tax withholding
under applicable law.

 

8.6  Effective Date, Termination and Suspension, Amendments.

 

8.6.1       Effective Date.  This Plan is effective as of February 16, 2016, the
date of its approval by the Board (the “Effective Date”).  This Plan shall be
submitted for and subject to stockholder approval no later than twelve months
after the Effective Date.  Unless earlier terminated by the Board and subject to
any extension that may be approved by stockholders, this Plan shall terminate at
the close of business on the day before the tenth anniversary of the Effective
Date.  After the termination of this Plan either upon such stated termination
date or its earlier termination by the Board, no additional awards may be
granted under this Plan, but previously granted awards (and the authority of the
Administrator with respect thereto, including the authority to amend such
awards) shall remain outstanding in accordance with their applicable terms and
conditions and the terms and conditions of this Plan.

 

8.6.2       Board Authorization.  The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part.  No
awards may be granted during any period that the Board suspends this Plan.

 

8.6.3       Stockholder Approval.  To the extent then required by applicable law
or deemed necessary or advisable by the Board, any amendment to this Plan shall
be subject to stockholder approval.

 

8.6.4       Amendments to Awards.  Without limiting any other express authority
of the Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards.  Any amendment or other action that would constitute a
repricing of an award is subject to the limitations set forth in Section 3.2.

 

8.6.5       Limitations on Amendments to Plan and Awards.  No amendment,
suspension or termination of this Plan or amendment of any outstanding award
agreement shall, without written consent of the participant, affect in any
manner materially adverse to the participant any rights or benefits of the
participant or obligations of the Corporation under any award granted under this
Plan prior to the effective date of such change.  Changes, settlements and other
actions contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

 

8.7  Privileges of Stock Ownership.  Except as otherwise expressly authorized by
the Administrator, a participant shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the participant.  Except as expressly required by Section 7.1 or
otherwise expressly provided by the Administrator, no adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.

 

8.8  Governing Law; Construction; Severability.

 

8.8.1       Choice of Law.  This Plan, the awards, all documents evidencing
awards and all other related documents shall be governed by, and construed in
accordance with the laws of the State of Delaware, notwithstanding any Delaware
or other conflict of law provision to the contrary.

 

8.8.2       Severability.  If a court of competent jurisdiction holds any
provision invalid and unenforceable, the remaining provisions of this Plan shall
continue in effect.

 

15

--------------------------------------------------------------------------------


 

8.9  Captions.  Captions and headings are given to the sections and subsections
of this Plan solely as a convenience to facilitate reference.  Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

 

8.10 Stock-Based Awards in Substitution for Stock Options or Awards Granted by
Other Corporation.  Awards may be granted to Eligible Persons in substitution
for or in connection with an assumption of employee stock options, SARs,
restricted stock or other stock-based awards granted by other entities to
persons who are or who will become Eligible Persons in respect of the
Corporation or one of its Subsidiaries, in connection with a distribution,
merger or other reorganization by or with the granting entity or an affiliated
entity, or the acquisition by the Corporation or one of its Subsidiaries,
directly or indirectly, of all or a substantial part of the stock or assets of
the employing entity.  The awards so granted need not comply with other specific
terms of this Plan, provided that the awards shall reflect adjustments giving
effect to the assumption or substitution consistent with any conversion
applicable to the Common Stock (or the securities otherwise subject to the
award) in the transaction and any change in the issuer of the security.  Any
shares that are delivered and any awards that are granted by, or become
obligations of, the Corporation, as a result of the assumption by the
Corporation of, or in substitution for, outstanding awards previously granted by
an acquired company (or previously granted by a predecessor employer (or direct
or indirect parent thereof) in the case of persons that become employed by the
Corporation or one of its Subsidiaries in connection with a business or asset
acquisition or similar transaction) shall not be counted against the Share Limit
or other limits on the number of shares available for issuance under this Plan.

 

8.11 Non-Exclusivity of Plan.  Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.

 

8.12 No Corporate Action Restriction.  The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Corporation or any Subsidiary (or any of
their respective shareholders, boards of directors or committees thereof, as the
case may be) to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any Subsidiary, (f) any other award, grant, or
payment of incentives or other compensation under any other plan or authority
(or any other action with respect to any benefit, incentive or compensation), or
(g) any other corporate act or proceeding by the Corporation or any Subsidiary. 
No participant, beneficiary or any other person shall have any claim under any
award or award agreement against any member of the Board or the Administrator,
or the Corporation or any employees, officers or agents of the Corporation or
any Subsidiary, as a result of any such action.

 

8.13 Other Company Benefit and Compensation Programs.  Payments and other
benefits received by a participant under an award made pursuant to this Plan
shall not be deemed a part of a participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Corporation or any Subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing. 
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, awards or commitments under any other
plans, arrangements or authority of the Corporation or its Subsidiaries.

 

8.14 Clawback Policy.  The awards granted under this Plan are subject to the
terms of the Corporation’s recoupment, clawback or similar policy as it may be
in effect from time to time, as well

 

16

--------------------------------------------------------------------------------


 

as any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of awards or any shares of Common
Stock or other cash or property received with respect to the awards (including
any value received from a disposition of the shares acquired upon payment of the
awards).

 

17

--------------------------------------------------------------------------------